Citation Nr: 1741919	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for depression, prior to September 14, 2016.

2.  Entitlement to an initial evaluation in excess of 50 percent for depression, beginning September 14, 2016.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected depression.

4.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected depression.

5.  Entitlement to a total disability rating based on an individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a June 2011 rating decision, the RO granted service connection for depression (claimed as post traumatic stress disorder) at 30 percent disabling, effective September 21, 2010.  In a November 2014 rating decision, the RO denied the Veteran's service connection claims for hypertension and CAD.

In a June 2014 Correspondence, the Veteran withdrew his request for a hearing.

In a November 2016 rating decision, the RO increased the rating evaluation for depression to 50 percent disabling, effective September 14, 2016.  However, since this increase is not representative of a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinsheki, 22 Vet. App. 447, 453 - 54 (2009).  In this case, evidence of record indicates that the Veteran has not worked since 1988 and that his mental disabilities have affected his ability to work.  See, e.g. April 2011 VA examination (reflecting that the Veteran has not worked since 1988); see also February 2015 Private Medical Opinion (reflecting that based on a 40-hour work week, the Veteran would miss three or more days of work per month due to mental problems); see, too September 2016 VA examination (reflecting the Veteran's reports of having problems with his co-workers while working; being involved in a physical altercation at work, in which he spent 45 days in jail; and having problems with depression and anger and unable to control his anger).  Accordingly, the Board finds that the issue of TDIU has been raised.  Therefore, the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App. at 453 - 54.

The issue(s) of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's symptoms manifest in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

2.  The Veteran's hypertension is caused or aggravated by the Veteran's service-connected depression.

3.  The Veteran's CAD is caused or aggravated by the Veteran's service-connected depression.




CONCLUSIONS OF LAW

1.  Since the grant of service connection, the criteria for a 70 percent initial rating for depression are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1 4.3, 4.7, 4.130, DC 9434 (2017).

2.  The criteria for service connection for hypertension, as secondary to service-connected depression, are met.  38 C.F.R. § 3.310 (2017). 

3.  The criteria for service connection for CAD, as secondary to service-connected depression, are met.  38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to September 14, 2016, the Veteran's service-connected depression was rated at 30 percent disabling.  Beginning September 14, 2016, his service-connected depression is rated at 50 percent disabling.  He argues that he has met the criteria for a higher disability rating for the entire appeal period. 

The criteria for evaluating depression are found in the General Rating Formula for Mental Disorders, pursuant to 38 C.F.R. § 4.130, DC 9434 (2017).  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 - 44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2017).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2017).

After a review of the record, the Board finds that the Veteran's service-connected depression more nearly approximates a 70 percent disability rating for the entire appellate period, since the grant of service connection.

VA and private treatment records reflect that the Veteran has complained of and/or manifested symptoms including sleep impairment; avoidance of crowds and people; social isolation; hopelessness; having little interest or pleasure in doing things almost daily; suicidal ideation; depressive mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships; and intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  See March 2011 Mental Health Consult (reflecting the Veteran's complaints of trouble sleeping, often having bad dreams; being anti-social and preferring to avoid crowds; having a lack of trust for people; having a bad temper and being easily prone to becoming violent; having mood swings; and occasional thoughts of suicide); see also April 2011 VA examination Report; see, too February 2013 (reflecting a positive screen for depression, with a score of 6 in a PHQ-2 screen for depression; and a positive screen for severe depression, with a score of 21 in a PHQ-9 screen for depression); see, too February 2015 Private Medical Opinion on Mental Disorders; see, too September 2016 VA examination.

Statements from family members indicate that the Veteran was socially isolated, avoided crowds, lacked regard for his personal appearance, and had a bad temper.  See December 2016 Statement from Mother, E.R. (stating that the Veteran has had problems with his mood for many years, with 8 or 9 of the last years being the worst; he was always so angry about things that he blew up over the smallest things; he never really leaves the house; he has not attended a family gathering in over six years; he prefers to stay to himself and be alone; and that he does not have many friends);  see also December 2016 Statement from Brother, G.C. (stating that the Veteran has a bad temper; he was often scared of the Veteran; on occasion, the Veteran would be talking and laughing and then suddenly he would snap and go off; the Veteran refused to attend family functions; he has not been able to keep a job because he is unable to interact with other people; and that the Veteran used to be clean cut and dressed nice, but he no longer cares about his appearance).

According to a February 2015 medical opinion, the Veteran's level of occupational and social impairment could be best described as an occupational and social impairment with deficiencies in most areas, such as work, social, family relations, judgment, thinking and mood.  

The evidence supports a finding that the Veteran's associated symptoms of depression, including suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, have substantially impacted most areas of his life, including work, family relations, judgment, thinking and mood.  Therefore, a 70 percent rating since the grant of service connection is justified.  See Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

II.	Secondary Service Connection for Hypertension & CAD

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See id.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In a January 2017 Appellate Brief, the Veteran, through his representative, asserts entitlement to service connection for hypertension and CAD.

In support of his assertions, the Veteran has included as evidence, a January 2017 Medical Opinion from a private physician, H.S., M.D.  In this medical opinion, the private physician opined that the Veteran's hypertension and CAD are more likely than not caused and permanently aggravated by the Veteran's depression.  The private physician further added that as a result, "his hypertension also more likely than not contributes materially and substantially to CAD."

The Board finds this medical opinion to be the most probative evidence of record.  This opinion provides a clear, detailed rationale, which is supported by research and findings from medical journals, as well as the private physician's review of the Veteran's claims file and psychological review.  Therefore, based on the foregoing, secondary service connection for hypertension and CAD are established.


ORDER

An initial 70 percent disability rating for depression is granted.

Entitlement to service connection for hypertension, as secondary to service connected depression, is granted.

Entitlement to service connection for coronary artery disease, as secondary to service-connected depression, is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issue on appeal.  

With respect to the issue of a TDIU, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is a determination for the AOJ in the first instance.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Therefore, since the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Form VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability to complete and submit to the RO.

2.  Upon receipt of a completed VA 21-8940 from the Veteran, adjudicate the TDIU claim.  If the benefit sought is denied, issue a supplemental statement of the case and allow the Veteran or his representative the appropriate time for response.  Then, return the matter to the Board for further development.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


